—In an action to recover damages for personal injuries, the fifth-party defendant appeals from an order of the Supreme Court, Kings County (Duberstein, J.), dated September 6, 1988, which denied its motion to dismiss or sever the fifth-party action from the main action.
Ordered that the order is affirmed, with costs.
The court’s discretion in granting a severance should be exercised sparingly (Shanley v Callanan Indus., 54 NY2d 52, 57). Where, as here, the factual and legal issues raised in the fifth-party action are not overly complex and are closely related to the questions involved in the main action, and the delay in initiating the fifth-party action is attributable to the difficulties • inherent in identifying individual material suppliers in a large and complex construction project, the denial of a severance was not an improvident exercise of discretion (see, Rago v Nationwide Ins. Co., 110 AD2d 831). Eiber, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.